Citation Nr: 0521954	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  04-15 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for Parkinson's 
disease.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a skin disability, 
to include a disorder secondary to exposure to Agent Orange.  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service from April 1968 to 
April 1970, and he had service in the Republic of South 
Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in North Little Rock, Arkansas.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran was not in combat and does not have a 
competent diagnosis of PTSD based upon a verified stressor 
from service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

With respect to the appellant's claim, VA's duties have been 
fulfilled to the extent possible.  VA must notify the veteran 
of evidence and information necessary to substantiate the 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate the 
claims by means of the discussion in the rating decision that 
denied the veteran's claim, the statement of the case (SOC), 
and other documents provided by the RO.  Specifically, in 
those documents, the appellant has been told that he needed 
to submit evidence supporting his assertions and what he must 
do in order to prevail on his claim.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, in letters issued in April 2002 and July 2002, 
which spelled out the requirements of the VCAA and what the 
VA would do to assist the veteran.  The VA also informed the 
appellant that it would request records and other evidence, 
but that it was the appellant's responsibility to ensure that 
the VA received the records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO asked the 
veteran if there were any medical records that would assist 
the VA in deciding his claim.  The veteran was also given an 
opportunity to present testimonial evidence before the RO and 
the Board.  It seems clear that the VA has given the veteran 
every opportunity to express his opinions with respect to his 
claim and the VA has obtained all known documents and 
information that would substantiate the veteran's assertions.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects that the veteran did undergo a VA 
psychiatric examination with respect to his PTSD.  

Therefore, it is the conclusion of the Board that the 
requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in this instance.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In letters to the veteran, along with the SOC, and the other 
documents associated with the claims, the VA informed him of 
what information he needed to establish entitlement to the 
benefits he has requested.  The veteran was further told that 
he should send to the RO information describing additional 
evidence or the evidence itself.  The notice was provided 
before the RO's most recent transfer of the appellant's case 
to the Board, and the content of that notice and various duty 
to assist letters, along with the SOC, fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  
Therefore, to decide the issues addressed in this decision 
would not be prejudicial error to the claimant.  

In this case, although the VCAA notice letter provided to the 
appellant did not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In particular, the RO asked the veteran to tell VA 
about any additional information or evidence that the veteran 
wanted VA to try and get for him and to send VA the evidence 
that was needed as soon as possible.  By various 
informational letters, the SOC, and other notice letters, VA 
satisfied the fourth element of the notice requirements.   

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  

In essence, the veteran in this case has been notified as to 
the laws and regulations governing service connection claims.  
He has, by information letters, the initial rating decision, 
and the SOC, been advised of the evidence considered in 
connection with his appeal and what information VA and the 
veteran would provide.  Thus, the Board finds that there has 
been no prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2004), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v 
Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2004).  The United 
States Court of Appeals for Veterans Claims (Court), has held 
that when aggravation of a veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

The record reflects the veteran served in Vietnam during the 
Vietnam War.  The veteran's military occupational specialty 
(MOS) was that of 3531 - military vehicle operator, and his 
secondary MOS was that of a driver.  His DD Form 214 notes 
that the veteran was issued a National Defense Service Medal, 
the Vietnam Service Medal with Two Stars, and the Vietnamese 
Campaign Medal with (60-) Device.  The veteran was not 
eligible for a Good Conduct Medal due to the short period of 
service in which the veteran served.  The official records do 
not show that the veteran was awarded a personal or unit 
valour award, such as a Bronze Star Medal for Valor, a Purple 
Heart Medal, or a Presidential Unit Citation.  The record 
also does not show that the veteran fired his personal weapon 
at the enemy such that he might have been awarded a Combat 
Infantryman Badge or a similar award from the Marine Corps.  

The veteran has asserted that he now suffers from PTSD and 
that such a disorder has been caused by his service in 
Vietnam where he claims he experienced many horrors (or 
stressors).  Specifically, the veteran contends while he was 
ferrying supplies back and forth on convoy, he and other 
drivers were ambushed.  He further stated that he also hit 
and killed an unarmed, noncombatant female civilian.  
Additionally, he has said that he had to kill individuals who 
were firing weapons on him and others.  He avers that he now 
suffers from nightmares, flashbacks, depression, and 
irritability.  

Eligibility for a PTSD service connection award requires that 
three elements must be present according to VA regulations:

(1)  medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 
4.125(a); 
(2)  credible supporting evidence that 
the claimed inservice stressor actually 
occurred; and 
(3)  a link, established by medical 
evidence, between the current symptoms 
and the claimed inservice stressor.

38 C.F.R. § 3.304(f) (2004).  See Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See also 38 U.S.C.A. § 
1154(b) (West 2002).

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2004).

In the case of Cohen, supra, 10 Vet. App. 128 (1997), the 
Court took judicial notice of the mental health profession's 
adoption of the DSM-IV in May 1994 (first printing) and its 
more liberalizing standards to establish a diagnosis of PTSD, 
specifically, a change from an objective "would evoke . . . 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a subjective standard - 
would a person's exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140- 
41 (1997).

For the purposes of establishing service connection, a 
stressor is an event experienced by the veteran during active 
service that is outside the range of normal human experience 
and that would be markedly disturbing to almost anyone.  
Examples of such events are experiencing an immediate threat 
to one's life, or witnessing another person being seriously 
injured or killed.  It is the distressing event, rather than 
the mere presence in a "combat zone" that may constitute a 
valid stressor for the purposes of supporting a diagnosis of 
PTSD.  See Zarycki v. Brown, 6 Vet. App. 91, 99 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

Relative to PTSD, if the evidence shows that the veteran was 
engaged in combat with the enemy and the claimed stressor was 
related to combat, no further development for evidence of a 
stressor is necessary.  If the claimed stressor is not 
related to combat with the enemy, a history of a stressor as 
related by the veteran is, in itself, insufficient.  Service 
records must support the assertion that the veteran was 
subjected to a stressor of sufficient gravity to evoke the 
symptoms in almost anyone.  Thus, the existence of a 
recognizable stressor or accumulation of stressors must be 
supported.  It is important that the stressor be described as 
to its nature, severity, and date of occurrence.  Manual M21- 
1, Part VI, para. 7.46(e),(f) (Dec. 21, 1992).

Additionally, with regard to the second criterion, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 2002).  "Where it is determined, through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki, supra; 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d), (f).

The veteran's principal claimed stressors are that he was 
fired upon while performing his duties as a driver, that he 
saw other people die as a result of enemy fire, and that he 
killed a civilian while performing his military duties.  In 
this situation, the veteran was not in receipt of any awards 
and/or decorations that would suggest that he participated, 
i.e., fired a weapon, in actual combat with the enemy.  The 
veteran's military occupational specialty is not one that 
would normally be involved in combat situations.  Moreover, 
the Department of the Navy (US Marine Corps) has not 
confirmed the basic facts surrounding the veteran's claimed 
stressors.  Neither the VA nor the service department has 
been able to confirm the veteran's story that members of his 
unit or other drivers were killed during the time in 
question.  The VA and the service department has not been 
able to ascertain that the veteran was every fired upon by 
enemy combatants nor has a government agency been able to 
substantiate the veteran's assertions with respect to the 
civilian who was killed by the veteran's truck.  

Additionally, despite the veteran's assertions, he has not 
provided any documents or statements from members of his 
Marine Corps unit that could verify his claimed stressors.  
While the veteran did provide names of individuals he thought 
were killed during his alleged stressor events, a review of 
the appropriate reference material has not confirmed their 
deaths.  

To make sure that the veteran fully understands what the 
Board is saying - none of the incidents claimed by the 
veteran could be verified.  The veteran has remained vague 
with regard to such pertinent facts as names, dates, and 
locations.  He has never commented on whether any verifiable 
person was with him at the time any of the "stressful" 
events occurred, the date it happened, or other information 
that would help in the confirmation of his story.  Moreover, 
the file contains no other independent credible evidence, 
such as statements from fellow Marines, as to the occurrence 
of the alleged events.

The Board recognizes that it has a duty to assist the veteran 
in obtaining additional information that may benefit or 
support his claim.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  The claims folder indicates that, on numerous 
occasions, the VA has attempted to obtain additional 
information from the veteran concerning his claimed 
stressors.  With the limited information provided by the 
veteran, the VA sought corroboration through a request for 
assistance from the United States Marine Corps (the Marine 
Corps Historical Center).  

Unfortunately for the veteran, the Marine Corps Historical 
Center has not been able to authenticate any of the veteran's 
narrative.  To the Board, it appears that the veteran has 
remained passively disinterested in providing assistance and 
has not provided information that is essential in obtaining 
the verifying evidence he alludes thereto.  See also Gobber 
v. Derwinski, 2 Vet. App. 470 (1992); Olson v. Principi, 3 
Vet. App. 480 (1992).

The veteran may assert that because a VA examiner has 
diagnosed the veteran as having PTSD, that should be enough 
to prevail on his claim.  It is true that the veteran does 
have a diagnosis of PTSD and he has received treatment for a 
psychiatric disorder.  However, the diagnoses of PTSD were 
apparently made following a recitation by the veteran of his 
alleged combat stressors, which may or may not have resulted 
from actions while in the Marine Corps.  Because the previous 
diagnoses have been based on the veteran's own recitation of 
his alleged service history (stressors), it is uncertain to 
what extent the veteran actually meets the criteria for PTSD.  
Where the VA determines that the veteran did not engage in 
combat with the enemy, or that the veteran did engage in 
combat with the enemy but the claimed stressor is not related 
to such combat, the veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor.  Zarycki, supra.

The Court held in West, supra, in effect, that a psychiatric 
evaluation that is based on an incomplete or questionable 
history is inadequate for rating purposes and frustrates the 
efforts of judicial review.  Reviewing Zarycki and West 
together, it appears that in approaching a claim for service 
connection for PTSD, the question of the existence of an 
event claimed as a recognizable stressor must be resolved by 
adjudicatory personnel and, once such a stressor is 
established, whether it is sufficient to give rise to PTSD is 
a medical determination.  Thus, if an examiner renders a 
diagnosis of PTSD that is not clearly based upon stressors in 
service whose existence the adjudicators have accepted, the 
examination would be inadequate for rating purposes.  Because 
the Board can find no verifiable stressor, it would be 
pointless to conduct "ancillary testing" to further 
corroborate his diagnostic condition.  The Board further 
concludes that any attempts to corroborate claimed stressors 
through other government agencies would also be fruitless.

The Board is cognizant of the case of Pentecost v. Principi, 
16 Vet. App. 124 (2002), wherein the Court reversed the 
Board's denial of a claim for service connection for PTSD on 
the basis of an unconfirmed in-service stressor.  However, in 
Pentecost, supra, the claimant submitted evidence that his 
unit was subjected to rocket attacks.  The Court pointed out 
that corroboration of every detail of a stressor under such 
circumstances, such as the claimant's own personal 
involvement, is not necessary.  See, also, Suozzi v. Brown, 
10 Vet. App. 307 (1997).  The facts in this case are 
distinguishable because the appellant has submitted no 
independent evidence of the occurrence of the claimed in-
service stressors.  Indeed, as noted above, VA has been 
unable to confirm his allegations.

In determining whether service connection is warranted, the 
Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event.  If however the preponderance of the evidence 
is against the claim, service connection must be denied.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  In this case, a verifiable stressor to 
support a diagnosis of PTSD has not been shown.  While PTSD 
has been diagnosed, the veteran has not provided sufficiently 
detailed information relating to his examples of stressors to 
allow for corroboration, and, a diagnosis of PTSD, without 
verified stressors relating the disorder to military service, 
is insufficient to establish entitlement to service 
connection.  The Board finds therefore that there is not 
sufficient evidence to place the evidence in equipoise as to 
whether the veteran suffers from PTSD related to his military 
service.  On the basis of these findings and following a full 
review of the record, the Board concludes that the record 
does not show that the veteran has PTSD related to his 
experiences in Vietnam, and service connection for PTSD is 
not warranted.


ORDER

Service connection for PTSD is denied.  




REMAND

The veteran has also submitted a claim for entitlement to 
service connection for Parkinson's Disease, a skin disorder 
possibly related to Agent Orange exposure, and a lower back 
disability.  

VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The 
record is unclear as to whether the veteran actually has 
ratable disabilities of the skin and back, along with 
Parkinson's disease.  Some of the medical records indicate 
that he does have the claimed disorders and some of them are 
silent with respect to these claimed disorders.  There are no 
medical documents that specifically rule out the possibility 
that these disorders began in, were caused by, or were 
aggravated via his military service.  

Therefore, it is the opinion of the Board that thorough and 
contemporaneous medical examinations which takes into account 
the records of prior medical treatment, along with the 
veteran's service records, should be accomplished, so that 
the disability evaluations will be a fully informed one in 
regards to the appellant's claims.  See Hyder v. Derwinski, 1 
Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Based upon the evidentiary record in the instant 
case, as discussed above, and in light of the applicable 
provisions of the VCAA, it is the Board's opinion that such 
an examination should be afforded the veteran before the 
Board's decision on the merits of his claims is issued.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
ask that he identify all sources of 
medical treatment for the remaining 
issues on appeal received since January 
2004 and to furnish signed authorizations 
for release to the VA of private medical 
records in connection with each non-VA 
source identified regarding the issues on 
appeal.  Copies of the medical records 
from all sources, including VA records, 
(not already in the claims folder) should 
then be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO should 
inform the veteran of the nonresponse so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2004).

2.  The RO should schedule the veteran 
for VA examinations, by the appropriate 
specialists, to evaluate his claimed 
back, skin, and neurological disorders.  
The claims folder and this remand are to 
be made available to the examiners before 
the examinations, and the examiners are 
asked to indicate that he or she has 
reviewed the claims folder.

Each examiner is asked to express an 
opinion concerning whether the veteran 
suffers from the claimed disability (skin 
disorder, back disability, and 
Parkinson's disease), and, if so, the 
etiology of the claimed disorders.  For 
each disability, the examiner is asked to 
state whether it is at least as likely as 
not that any such disorder is related to 
the veteran's military service, including 
exposure to chemical dioxins while the 
veteran was stationed in Vietnam.  If 
these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the respective report.

Each examiner must provide a 
comprehensive report including rationales 
for all opinions and conclusions, citing 
the objective medical findings leading to 
that examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the claimed 
disorders and disabilities, such testing 
or examination is to be done before 
completion of the appropriate examination 
report.

The results proffered by each examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of each examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the requisite report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2004); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

Thereafter, the RO should readjudicate the claims.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary 
of the evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


